Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Claims 1, 6-8, 10, 11, 14, and 16 are currently amended; claims 2-5, 9, 12-13, and 15 are original; and claims 17-20 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 September 2018 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 6 and 16-20, the limitation “the other side” lacks sufficient antecedent basis. In addition, the meaning of the limitation is unclear because the claimed sealant 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (US 20150346564) in view of Ono (US 20160062203).

Moriwaki does not explicitly disclose that an orthographic projection of the first common electrode on the first substrate has no overlapping area with the data lines.
Ono discloses that an orthographic projection of the first common electrode CIT on the first substrate SUB2 has no overlapping area with the data lines DL (Fig. 3).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an orthographic projection of the first common electrode on the first substrate have no overlapping area with the data lines, as disclosed by Ono, in the device disclosed by Moriwaki for the purpose of reducing the parasitic capacitance between the common lines and the data lines.
Re: claim 2, Moriwaki and Ono disclose the limitations of claim 1, and Moriwaki further discloses that the second common electrode 41 comprises a plurality of first strip sub-electrodes 41a parallel to the data lines X (Fig. 4), and each of the first strip sub-electrodes completely covers a corresponding one of the data lines (Figs. 2-4).
 the second common electrode 41 further comprises a plurality of second strip sub-electrodes 41b which are crosswise disposed with respect to and electrically connected to the first strip sub-electrodes (Figs. 2-4), and each of the second strip sub-electrodes completely covers a corresponding gate line or a corresponding common electrode line on the first substrate (Figs. 2-4).
Re: claim 4, Moriwaki and Ono disclose the limitations of claim 3, and Moriwaki further discloses that a plurality of spacers for supporting the first substrate and the second substrate are disposed on the second substrate and in a display area (paras. 193, 202) and correspond to a position of the second strip sub-electrode (Fig. 4; para. 202). While Moriwaki does not explicitly disclose that the spacers are located on a side of the second strip sub-electrode facing away from the first substrate, there are only two possible places where the spacers can be located: either on a side of the second strip sub-electrode facing away from the first substrate or on a side of the second strip sub-electrode facing toward the first substrate. Hence it would have been obvious for a person of ordinary skill in the art to try to locate the spacer such that it is on a side of the second strip sub-electrode facing toward the substrate for the purpose of reducing the resistance of the second strip sub-electrode while optimizing the manufacturing process so that the metal spacer can be manufactured in the same step as other metal components in the device.
Re: claim 5, Moriwaki and Ono disclose the limitations of claim 4, and Moriwaki further discloses that on the first substrate, a liner layer 52 is disposed on a side of the 
Re: claim 6, Moriwaki and Ono disclose the limitations of claim 1, and Moriwaki further discloses a sealant (para. 197) between the first substrate and the second substrate, wherein one side of the sealant is in contact with the first common electrode and the other side of the sealant is in contact with the second common electrode; and wherein a plurality of conductive gold balls are uniformly distributed in the sealant, and the plurality of conductive gold balls are used to electrically connect the first common electrode and the second common electrode (para. 197).
Re: claim 8, Moriwaki and Ono disclose the limitations of claim 3, and Moriwaki further discloses that the second substrate 40 comprises a black matrix 45 (Fig. 4), the second common electrode 41 is located on a side of the black matrix close to the first substrate (Fig. 4), and Ono further discloses that a plurality of line widths of the first strip electrode are larger than a line width of the black matrix (para. 444 & Fig. 67, where CIT is wider than black matrix BM, where the black matrix is approximately the same width as the data line DL. While Ono does not explicitly disclose that the first common electrode is comprised of first and second strip electrodes, it does disclose the environment and teaching that the common electrode be formed to be wider than the black matrix. A person of ordinary skill in the art would have applied this disclosure and teaching to both the vertically and horizontally extending electrodes for the purpose of improving the aperture ratio (para. 446 of Ono).
Re: claim 10, Moriwaki and Ono disclose the limitations of claim 1, and Moriwaki further discloses a display panel 1 (Fig. 1).
 manufacturing a first substrate 11, manufacturing a second substrate 44, and assembling the first substrate with the second substrate (Fig. 4); wherein manufacturing the first substrate comprises: forming a plurality of data lines DL (Fig. 4), successively forming a pixel electrode 21 and an insulating layer 27 covering the pixel electrode on the first base substrate on which the data lines have been formed (Fig. 4), and forming a first common electrode 31 in an area other than the data lines X by a patterning process on the first base substrate on which the insulating layer has been formed (Fig. 4); wherein manufacturing the second substrate comprises: forming a second common electrode 41 at least at a preset position on a second base substrate 44 (Fig. 4); and wherein assembling the first substrate with the second substrate comprises: assembling the first substrate with the second substrate so that the preset position corresponds to a position of the data line (Fig. 4).
Moriwaki does not explicitly disclose that the data lines are formed by a patterning process; the pixel electrode is formed by a patterning process; the first common electrode is formed by a patterning process; and the second common electrode is formed by a patterning process.
Ono discloses that the data lines DL are formed by a patterning process (para. 446), that the pixel electrode PIT is formed by a patterning process (para. 446), and that the first common electrode CIT is formed by a patterning process (para. 455). While Ono does not explicitly disclose that a second common electrode is also formed by a patterning process, a person of ordinary skill in the art would have been able to apply the disclosure and teachings of Ono to use a patterning process to manufacture any of 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the data lines be formed by a patterning process; the pixel electrode be formed by a patterning process; the first common electrode be formed by a patterning process; and the second common electrode be formed by a patterning process, as disclosed by Ono, in the method disclosed by Moriwaki for the purpose of simplifying the manufacturing process by utilizing the same method to construct these various components.
Re: claim 12, Moriwaki and Ono disclose the limitations of claim 11, and Moriwaki further discloses the steps of forming a transparent conductive material layer on the second base substrate 44 (para. 199 discloses ITO, a known transparent material); and forming a plurality of first strip sub-electrodes 41a parallel to the data lines X, wherein after the first substrate is assembled with the second substrate, each of the first strip sub-electrodes completely covers a corresponding one of the data lines (Fig. 4), where Ono discloses utilizing a patterning process to make electrodes (see claim 11).
Re: claim 13, Moriwaki and Ono disclose the limitations of claim 12, and Moriwaki further discloses the steps of forming a plurality of gate lines Y and common electrode lines 31 on the first base substrate 11 (Fig. 4), and wherein forming the second common electrode 41 at least at the preset position further comprises: after forming the transparent conductive material layer (para. 199 discloses ITO, a known 
Re: claim 14, Moriwaki and Ono disclose the limitations of claim 13, and Moriwaki further discloses the steps of, prior to forming a plurality of second strip sub-electrodes arranged in a crosswise disposition with respect to the first strip sub-electrodes, forming a plurality of spacers on the second substrate and in a display area, wherein positions of the spacers correspond to positions of the second strip sub-electrodes (Fig. 4; paras. 193, 202). While Moriwaki does not explicitly disclose that the spacers are located on a side of the second strip sub-electrode facing away from the first substrate, there are only two possible places where the spacers can be located: either on a side of the second strip sub-electrode facing away from the first substrate or on a side of the second strip sub-electrode facing toward the first substrate. Hence it would have been obvious for a person of ordinary skill in the art to try to locate the spacer such that it is on a side of the second strip sub-electrode facing toward the substrate for the purpose of reducing the resistance of the second strip sub-electrode while optimizing the manufacturing process so that the metal spacer can be manufactured in the same step as other metal components in the device.
Re: claims 16, Moriwaki and Ono disclose the limitations of claim 11, and Moriwaki further discloses the steps of forming a sealant on the first substrate or the 
Re: claims 17, 18, 19, and 20, Moriwaki and Ono disclose the limitations of claims 2, 3, 4, and 5 respectively, and Moriwaki further discloses a sealant (para. 197) between the first substrate and the second substrate, wherein one side of the sealant is in contact with the first common electrode and the other side of the sealant is in contact with the second common electrode; and wherein a plurality of conductive gold balls are uniformly distributed in the sealant, and the plurality of conductive gold balls are used to electrically connect the first common electrode and the second common electrode (para. 197).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki, in view of Ono and Kim (US 20170102574).
Re: claim 7, Moriwaki and Ono disclose the limitations of claim 4; however, neither reference explicitly discloses that the spacer comprises a metallic material.
Kim discloses that the spacer G2 comprises a metallic material (Fig. 9; para. 91).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the spacer comprise a metallic .
Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANGELA K DAVISON/Primary Examiner, Art Unit 2871